Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS 2 • GAAP diluted EPS of $0.70, includes $0.10 of a discrete tax benefit. Adjusted diluted EPS of $0.60 exceeded the prior year of $0.59. • Sales of $478.8 million were 3.8% lower than last year (2.6% in constant currency). • FY2017 adjusted diluted EPS guidance maintained: $2.64 to $2.76. FY2017 sales guidance lowered to $2.0 billion to $2.08 billion. See Tables A & C for reconciliations to constant currency sales and Non-GAAP operating income and net income. Quarter Ended March 31, (In millions, except per share data) % Change Net Sales $ $ (3.8)% Net sales change in constant currency (2.6)% Operating Income (6.3)% As a % of sales 16.4% 16.9% Net Income 15.4% Diluted net income per share $ $ 18.6% Adjusted Net Income (0.9)% Adjusted diluted net income per share $ $ 1.7% STAMFORD, CT. April 19, 2017 – Hexcel Corporation (NYSE: HXL) today reported first quarter results with diluted EPS of $0.70 on net sales of $478.8 million.
